Citation Nr: 1031455	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-13 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

James Alsup, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 
1991 to December 1992, and in the U.S. Army from April 1995 to 
June 1996.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran's April 2005 claim for bilateral hearing loss was 
denied in a January 2006 rating decision.  The Veteran's 
September 2006 claim for Meniere's disease was denied in a 
September 2006 rating decision.  The Veteran disagreed with both 
decisions and perfected an appeal as to each issue.  

In an October 2008 decision, the Board denied both claims.  The 
Veteran appealed the Board's decision to the Court of Appeals for 
Veterans Claims (Court).  In July 2009, the Court adopted a Joint 
Motion for Partial Remand (JMR) and remanded the claim of 
entitlement to service connection for bilateral hearing loss to 
the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Reasons for remand

The parties to the JMR contended, and the Court agreed, that the 
Board failed to present adequate reasons and bases for its 
findings and conclusions.  Specifically, the JMR states that an 
August 2005 VA examiner stated that while the Veteran's 
audiological test scores should not be used for rating purposes, 
the examiner did diagnose left ear hearing loss.  The Board's 
October 2008 decision indicated erroneously that hearing loss was 
not diagnosed by the August examiner.  The JMR directs the Board 
to obtain a new opinion or a new examination to "determine, in 
light of all the evidence, whether service connection is 
warranted for hearing loss."

The Board notes that the August and November VA examination 
reports indicate that although the Veteran has hearing loss, the 
results of the hearing tests should not be used for rating 
purposes.  Thus, the examinations are inadequate for rating 
purposes.  For those reasons, the Board remands the claim for a 
new examination and opinion whether it is as likely as not that 
the Veteran's bilateral hearing loss was incurred during or 
aggravated by his active duty military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the Veteran in 
writing and request that he provide or 
provide access to any records of medical 
treatment or testing for his hearing loss 
condition that are not already contained in 
his VA claims folder.  Any records obtained 
shall be associated with the Veteran's VA 
claims folder.

2.  Following completion of the foregoing, 
the RO shall afford the Veteran a VA 
audiological examination performed by a VA 
audiologist.  The examiner shall review the 
Veteran's VA claims folder prior to 
conducting the examination.  The examiner 
shall determine whether the Veteran has 
measureable hearing loss that meets the 
criteria of 38 C.F.R. § 3.385 (2009).  If 
such level of hearing loss is detected, the 
examiner shall provide an opinion whether it 
is as likely as not that the Veteran's 
hearing loss was incurred during or 
aggravated by his active duty military 
service.  The examiner's opinion shall 
specifically include all rationale underlying 
the opinion.  If the examiner is unable to 
provide such an opinion without resort to 
mere speculation, the examiner shall explain 
why that is the case.  The examiner's written 
examination report shall be associated with 
the Veteran's VA claims folder.

3.  Following completion of the foregoing and 
any other development deemed necessary, the 
RO shall readjudicate the Veteran's claim for 
entitlement to service connection for 
bilateral hearing loss.  If the benefit 
sought on appeal remains denied, the RO shall 
provide the Veteran and his attorney with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


